Opinion filed February 17, 2011




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-10-00250-CV
                                        __________

                        BAR-R ENTERPRISES, INC., Appellant

                                               V.

               BRYAN COOK AND EDDIE EDINGTON, Appellees


                           On Appeal from the 259th District Court
                                Shackelford County, Texas
                              Trial Court Cause No. 2009-029


                            MEMORANDUM OPINION

       Bar-R Enterprises, Inc., Bryan Cook, and Eddie Edington have filed in this court a joint
motion to dismiss the appeal. In the motion, the parties state that “[a]ll matters in controversy”
have been fully and completely settled and that “there is no necessity to proceed with the
appeal.” Therefore, in accordance with the parties’ joint request, we dismiss the appeal. See
TEX. R. APP. P. 42.1.
       The motion to dismiss is granted, and the appeal is dismissed.


February 17, 2011                                           PER CURIAM
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.